Citation Nr: 1032827	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to nonservice-connected death pension.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to March 1957.  
The appellant in this matter is the surviving spouse of the 
Veteran.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the appellant's claim of entitlement to 
nonservice-connected death pension and entitlement to Dependency 
and Indemnity Compensation (DIC) under the provisions of 
38 U.S.C. § 1318 .

This matter was remanded by the Board in October 2009 for further 
evidentiary and procedural development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant testified before a Veterans Law Judge at the RO 
(Travel Board hearing) in June 2009.  That Veterans Law Judge has 
since retired from the Board. The appellant is entitled to a 
hearing with a Veterans Law Judge who will decide her appeal.  
See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2009). 

The Board notified the appellant of her right to another hearing 
in July 2010.  In August 2010, the appellant requested a new 
Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


